Citation Nr: 0207159	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-50 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to February 26, 1995 
for service connection for post traumatic stress disorder, to 
include the issue of whether a timely substantive appeal was 
filed with respect to an April 1996 rating decision.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating for post 
traumatic stress disorder, and assigned a February 26, 1995, 
effective date for this award.  In July 1996, the veteran's 
representative submitted a Notice of Disagreement regarding 
the assigned effective date.  A November 1996 Statement of 
the Case was issued to him on this issue.  

This veteran's claim was previously presented to the Board in 
March 1998, October 1998, and June 2001; on each occasion, it 
was remanded for additional development.  


FINDINGS OF FACT

1.  In an April 1996 rating decision, the veteran was awarded 
an increased initial rating, effective from February 26, 
1995, for post traumatic stress disorder, and he was so 
notified via letter dated April 19, 1996; the veteran filed a 
Notice of Disagreement with that decision which was received 
by the RO in July 1996.

2.  A Statement of the Case was provided on November 4, 1996; 
a cover letter advised the veteran of the requirement of 
filing a Substantive Appeal, the time limit in which to 
submit the appeal, and instructions for requesting additional 
time.

3. The veteran did not file a substantive appeal on this 
issue.  



CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to his claim 
for entitlement to an earlier effective date for the award of 
service connection for post traumatic stress disorder, and 
the Board does not have jurisdiction over an appeal as to 
this claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

However, the question herein presented, that of the 
timeliness of the filing of a substantive appeal, is by 
definition a legal question, and is not therefore governed by 
the facts presented but rather by the controlling laws and 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  Through past actions of the RO and the Board, the 
veteran has been informed of the laws and regulations 
governing the issue on appeal, and he has been afforded the 
opportunity to present evidence and/or argument in support of 
his claim.  Thus, no prejudice to the veteran will result 
from the Board's action on his appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992). Similarly, all evidence needed to 
adjudicate the issues herein addressed has been obtained, and 
he has been afforded the opportunity to present arguments on 
his own behalf.  

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200 (2001).  The 
regulation pertaining to what constitutes a substantive 
appeal is cited below:

§ 20.202 Rule 202. Substantive Appeal. 

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case which is not 


specifically contested.  Proper 
completion and filing of a needs to take 
to perfect an appeal.  

38 C.F.R. § 20.202 (2001).

The regulation pertaining to the time limit for filing a 
substantive appeal is as follows:

Sec. 20.302  Rule 302. Time limit for 
filing Notice of Disagreement, 
Substantive Appeal, and response to 
Supplemental Statement of the Case.

(b) Substantive Appeal.  (1) General.  Except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  

38 C.F.R. § 20.302 (b)(1) (2001).  (It is noted that Section 
20.302 was revised as set forth in final rules published in 
the Federal Register in October 2001.  See 66 Fed. Reg. 
50,318, 50,319 (October 3, 2001).  The revised regulations 
were made effective from February 1997.  The pertinent 
provision cited above was not substantively revised and 
remained the same from the time the veteran's claim under 
appeal was filed.)

As noted in the cited regulation above, a substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within any extended time limits prescribed pursuant to a 
timely-filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2001).  The Court has held that, if the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see 
also YT v. Brown, 9 Vet. App. 195, 198-99 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  

The evidence of record indicates that the veteran was 
informed on April 19, 1996, of the effective date assigned 
for his increased rating for post traumatic stress disorder.  
His Notice of Disagreement regarding the assigned effective 
date was received in July 1996, and he was issued a Statement 
of the Case on November 4, 1996.  Thus, the veteran had until 
April 19, 1997, to file a substantive appeal regarding the 
earlier effective date issue.  38 C.F.R. § 20.302 (2001).  
However, because he failed to file a substantive appeal on 
this issue by the above date, his claim was never perfected 
on appeal.  

The veteran did file a VA Form 9 which was received on 
November 25, 1996, but he only offered arguments regarding 
his claim for an increased initial rating for post traumatic 
stress disorder; he did not discuss entitlement to an earlier 
effective date.  Likewise, the veteran testified at a 
personal hearing before RO personnel in March 1997, within 
the time period for the filing of a substantive appeal.  Oral 
arguments, reduced to writing within the hearing transcript, 
may be accepted as valid substantive appeals if the other 
legal requirements are met.  Cf. Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  However, the veteran did not discuss his 
earlier effective date claim within the context of his March 
1997 personal hearing; therefore, this testimony cannot be 
accepted as a substantive appeal.  The remainder of the 
record is likewise free of any document filed before April 
19, 1997, which could serve as a substantive appeal on the 
issue of an earlier effective date for the award of service 
connection for post traumatic stress disorder.  The veteran 
also did not file a request for an extension of time within 
which to file his substantive appeal.  He has been afforded 
the opportunity to offer his own contentions regarding this 
issue, and has not done so.  

In summary, in a case where the veteran did not file a 
substantive appeal within 60 days from the date that the RO 
mailed the Statement of the Case to him, or within one year 
from the date the RO mailed notification of its decision, and 
where no timely request for extension of time was filed, the 
Substantive Appeal must be considered "untimely."  
Accordingly, the veteran is statutorily barred from appealing 
the April 1996 RO decision on the issue of entitlement to an 
earlier effective date for the award of service connection 
for post traumatic stress disorder, and the Board may not 
reach the merits of the claim; rather, his appeal must be 
dismissed.  See Roy, supra.  


ORDER

The veteran's claim for entitlement to an earlier effective 
date for the award of service connection for post traumatic 
stress disorder is dismissed.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

